Title: From Emily Phillips to Abigail Smith Adams, 14 September 1810
From: Phillips, Emily
To: Adams, Abigail Smith



Scituate Sepr. 14th 1810.

I am sorry my dear Madam to be under the necessity of communicating melancholly tidings to you, but I am requested by my dear & affected aunt to inform you of the sudden death of her truly estimable husband—he died this morning at 11 o clock after a confinement of eleven days—aunt discovers that fortitude & christian resignation which you would expect from her—his funeral will probably be attended on Sunday—
I am with great respect my dear Madam ever sincerely yours

Emily Phillips—